Title: John Quincy Adams to Charles Adams, 2 October 1778
From: Adams, John Quincy
To: Adams, Charles



Dear Brother
Passy October the 2d: 1778

I have been thinking of a subject for a letter to you, & I can find none more agreable than that which is the constant employment of my thoughts, I mean the French Language, & as you will very soon begin the same study, it will be profitable to you as well as to myself, to sketch a little plan for the more easy & effectual acquisition, of so elegant & useful accomplishment, as that of reading, speaking, & writing, the French Language—There is a great number of excellent books written in this Language in all sorts of arts, Sciences, & Litterature, & there is more conversation and correspondance in this Language, than in any other throughout Europe; for which reason it is worth while for children of your age & mine, to take a great deal of pains to acquire it: Pappa laments very much his having neglected this study in his youth, in terms so pathetical, as to have made a deep impression upon my mind, & I wish to make the same upon yours, that we may both employ those hours which are often spent in frivolous amusements, in gaining a knowledge which will make us useful to our fellow men when we grow up.
I have taken so much time in writing my preface, that I must leave the book to another opportunity, in the mean time with the tenderest sentiments of brotherly love, I am your affectionate

John Quincy Adams

